In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
       ___________________________
            No. 02-17-00097-CV
       ___________________________

ESTATE OF MICHAEL LYNN LUCE, DECEASED



   On Appeal from County Court at Law No. 2
             Parker County, Texas
         Trial Court No. CIV-16-0132


     Before Kerr, Pittman, and Birdwell, JJ.
     Memorandum Opinion by Justice Kerr
               MEMORANDUM OPINION AND JUDGMENT

       We issued an opinion and judgment in this case on November 15, 2018.

Appellant/Cross-Appellee GayeLynne Luce timely moved to extend the time for

filing a motion for rehearing three times, and we granted each requested extension. See

Tex. R. App. P. 19.1, 49.8. Her timely filed fourth motion for extension of time is

currently pending. See Tex. R. App. P. 19.1, 49.8.

       On February 27, 2018, the parties filed a “Joint Motion to Vacate Court of

Appeals Judgment and Remand to the Trial Court” stating that the parties have

settled and asking us to vacate our judgment and to reverse and remand the case to

the trial court for entry of a final judgment implementing the settlement. We grant the

motion. Accordingly, we withdraw our November 15, 2018 judgment, and we set

aside the trial court’s judgment without regard to the merits and remand the case to

the trial court for entry of judgment in accordance with the parties’ settlement

agreement.1 See Tex. R. App. P. 42.1(a)(2)(B), 43.2(d); Innovative Office Sys., Inc. v.

Johnson, 911 S.W.2d 387, 388 (Tex. 1995) (order).

       We tax appellate costs against the party who incurred them.2 See Tex. R. App.

P. 42.1(d).


       The parties have not requested that we withdraw our majority and concurring
       1

opinions, and we do not do so. See Tex. R. App. P. 42.1(c).

       Unless the parties move to expedite the mandate, our clerk will issue it in
       2

accordance with rule 18.1. See Tex. R. App. P. 18.1.

                                           2
      We overrule “Appellant GayeLynne Luce’s Fourth Unopposed Motion for

Extension of Time to File Motion for Rehearing.”




                                                   /s/ Elizabeth Kerr
                                                   Elizabeth Kerr
                                                   Justice

Delivered: March 21, 2019




                                        3